UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7694



ROOSEVELT CORNELL SANDERS,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (CR-94-631; CA-03-2065-0)


Submitted:   July 21, 2004                 Decided:    August 19, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roosevelt Cornell Sanders, Appellant Pro Se.           Marvin Jennings
Caughman, Assistant United States Attorney,           Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Roosevelt Cornell Sanders seeks to appeal the district

court’s judgment denying his 28 U.S.C. § 2255 (2000) motion as a

second or successive motion without authorization from this court

and denying his motions for reconsideration.*                      The judgment and

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)        (2000).     A    prisoner    satisfies       this   standard    by

demonstrating          that    reasonable    jurists       would     find    that    his

constitutional         claims    are   debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record      and     conclude    that   Sanders    has   not   made    the    requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts       and    legal   contentions    are     adequately   presented        in   the




        *
      By order filed March 23, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                         - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -